Citation Nr: 0712976	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-31 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Entitlement to service connection for a right knee 
condition.  

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for tinnitus, to 
include as secondary to otitis media.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issues of service connection for sinusitis, headaches and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show chronic otitis media 
in service or competent evidence of current otitis media. 

2.  There evidence shows that the veteran's right knee 
arthritis and chondromalacia had its onset during service.  


CONCLUSIONS OF LAW

1.  Service connection for otitis media is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  Right knee arthritis and chondromalacia were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection law

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay statements are considered competent evidence 
when describing the features or symptoms of an injury or 
illness.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes. Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Otitis media

The veteran contends that he currently has otitis media 
related to treatment for the condition during military 
service.  He also asserts that he has tinnitus that either is 
related to service or is a complication of his otitis media.  
See July 2003 claim and July 2006 Statement of 
Representative.  

The service medical records document treatment and diagnoses 
of otitis media in March 1982, June 1984, and July 1984.  
However, there is no further treatment for this condition 
during his 20 years of service, and upon separation in 
September 1987, examination of the ears was normal.  
Therefore, service connection may not be established based on 
chronicity in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

Post-service VA and private medical records fail to reveal 
any evidence of subsequent treatment for otitis media.  
Consequently, there is no evidence of continuity of 
symptomatology demonstrated after service for this condition.  
38 C.F.R. § 3.303(b).  Most importantly, in January 2005, a 
VA clinic follow-up note indicated that an examination of the 
ears revealed tinnitus, but no evidence of otitis media.  
Thus, absent evidence of a current disability, service 
connection for otitis media cannot be granted.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  

The Board acknowledges that a medical opinion signed by Dr. 
A.V. dated August 2003 noted frequent evidence of "otitis" 
in service.  However, this opinion does not reflect a current 
diagnosis of the condition.  Further, neither the veteran nor 
his representative, without evidence showing that he or she 
has medical training or expertise, is competent to offer a 
diagnosis or an opinion as to medical etiology for otitis 
media.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b).  

Analysis of Service Connection for a Right Knee Condition

The veteran also seeks service connection for a right knee 
condition.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, 
the veteran has been recently diagnosed with bilateral 
chondromalacia, tendonitis, and arthritis of the knees.  See 
VA treatment records dated February 2005 and August 2005; VA 
examination dated September 2003; and a private Horizon 
magnetic resonance imaging (MRI) report dated August 2001.  
Thus, there is sufficient evidence of a current right knee 
condition.  

The service medical records reveal that the veteran was 
treated for right knee pain from January 1972 to May 1977.   
This pain was related to his military occupational specialty 
as a cook in that he had to stand for many hours at a time.  
Notably, possible diagnoses at that time included bilateral 
chondromalacia and osteoarthritis, which are the same or 
similar to current diagnoses.  The veteran contends that 
right knee pain has continued since that time during and 
after service despite a lack of medical evidence in the 
claims folder regarding continuity of symptomatology.  In 
this regard, the Board emphasizes that the veteran is 
competent to describe and report features or symptoms of a 
medical condition.  Falzone.  

In October 2001, a VA examiner opined that the current knee 
pain that the veteran experiences is related to his service 
duties.  Thus, there is competent evidence of a nexus between 
the veteran's current right knee condition and his treatment 
for right knee pain during his military service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  According, resolving doubt in the veteran's favor, 
the Board finds that service connection is warranted for his 
currently diagnosed right knee arthritis and chondromalacia

Duty to Notify and Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated July 2003 and 
December 2004.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, in July 2006, the RO provided the veteran with 
the notice required in the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the RO correctly issued its initial 
VCAA notice in July 2003, prior to the February 2004 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO provided the veteran with 
supplemental information in the December 2004 VCAA letter, 
there is no indication or allegation that doing so resulted 
in prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Moreover, the Board emphasizes that 
neither the veteran nor his representative has made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the veteran.    

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, relevant VA treatment 
records, and private medical records as identified and 
authorized by the veteran.  

The Board acknowledges that the veteran's representative 
requested that he be afforded a VA examination with respect 
to his otitis media claim.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), however, in service connection claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Simply stated, the standards of McLendon are 
not met for these claims.  That is, with regard to the otitis 
media claim, there is no competent evidence of a current 
disability.  As such, an examination is not necessary to 
decide this case.  

Overall, the Board is therefore satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.  



ORDER

Service connection for otitis media is denied.   

Service connection for a right knee arthritis and right knee 
chondromalacia is granted.   

REMAND

With regard to the issues of service connection for 
sinusitis, headaches and tinnitus, a remand is required for a 
VA examination and opinion.  In particular, the Board has 
considered the recent case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Service medical records document treatment for nasal 
congestion, constant colds, and coughing throughout the late 
1970s and 1980s during service.  A March 1982 treatment 
record notes a diagnosis of probable sinusitis.  These 
records also show treatment for headaches in March 1980, 
September 1980, October 1980, March 1982, June 1984, and 
March 1987.  Diagnoses included tension and sinus headaches.  
Importantly, upon discharge in September 1987, the veteran 
reported ear, nose, and throat problems with headaches.  He 
was diagnosed with left frontal sinus headaches.  

Post-service, a VA examination conducted in February 2004 and 
a treatment letter from Dr. A.V. dated in August 2003 
indicate routine treatment for sinusitis in service with 
recurrent acute sinusitis currently.  Thus, there is at least 
an implication of a connection to service.  As to headaches, 
a treatment letter from Dr. A.V. dated in April 2001 and a 
more recent January 2005 VA treatment record reflect 
treatment for frontal headaches associated with his sinus 
problems.  

VA's Rating Schedule for sinusitis encompasses Diagnostic 
Codes 6510 to 6514.  In this regard, the Schedule only 
recognizes "chronic" sinusitis as a disability subject to 
compensation.  It is unclear whether the veteran specifically 
has "chronic" sinusitis.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6510 to 6514.  In addition, sinus headaches can be a 
manifestation of a chronic sinusitis disability.  See General 
Rating Formula for Sinusitis (Diagnostic Codes 6510 to 6514).  
The precise etiology of his headaches also remains unclear.    

Based on the Court's recent decision in McLendon, and in 
light of the veteran's complaints during service and the 
recent findings regarding sinusitis and sinus headaches, it 
appears that a remand for a VA examination and opinion is 
required to determine the nature and etiology of any 
sinusitis and headaches present.  

With respect to the veteran's tinnitus, the medical evidence 
shows that the veteran has been diagnosed as having this 
condition.  As such, the Board finds that an opinion as to 
the onset and etiology of his tinnitus is necessary to the 
adjudication of this claim.  See Palczewski v. Nicholson, No. 
04-1001 (U.S. Vet. App. Apr. 24, 2007).

Accordingly, the case is REMANDED for the following action:

1.	The RO should then arrange for the 
veteran to be scheduled for a VA 
examination to determine the etiology 
and onset of any sinusitis, headaches 
and tinnitus found to be present.  The 
examiner should conduct all necessary 
tests and studies.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on a review of 
the claims folder and physical 
examination results, the examiner must 
state whether the veteran has 
sinusitis, headaches and tinnitus.  The 
examiner should also provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent probability) that 
any current sinusitis, headaches and 
tinnitus is related to the veteran's 
period of active duty service from June 
1966 to November 1987.  In addition, 
the examiner should indicate whether 
the veteran's headaches are a 
manifestation of any chronic sinusitis.  
The examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.  

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issues of service 
connection for sinusitis and headaches.  
If the disposition remains unfavorable, 
the RO should issue the veteran and his 
representative with another SSOC and 
afford him an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


